Exhibit 10.2


KADANT INC.
NOTICE OF AMENDMENT TO
STOCK OPTION AGREEMENTS


1.            This amendment is effective as of September 18, 2013 with respect
to the Stock Option Agreements granted to the Recipient named below on the dates
specified (the "Agreements") and has been authorized and approved by the
Compensation Committee of the Board of Directors of Kadant Inc. (the "Company").


Recipient: ________________________________


Stock Option Agreement
dated:                                                                                    March
6, 2013


Stock Option Agreement
dated:                                                                                    March
7, 2012


Stock Option Agreement
dated:                                                                                    March
9, 2011


Stock Option Agreement
dated:                                                                                    March
3, 2010


2.            The following sentences are added to the end of Section 2 of the
Agreements:


"Your Option Shares will fully vest immediately upon your death or disability if
such events occur before the date on which you cease to be an employee of the
Company or an Affiliated Employer. For purposes of this Award Agreement,
"disability" means that you are receiving disability benefits under the
Company's Long Term Disability Coverage, as then in effect, on the date
employment ceases."


3.            By your signature below, you acknowledge receipt of this Notice of
Amendment to the Agreements and agree that this Amendment is attached and made a
part of the Agreements, effective as of the 18th day of September, 2013.


RECIPIENT


___________________________

